Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 29, 2020

                                     No. 04-20-00147-CV

                                  Clyde E. KEBODEAUX,
                                         Appellant

                                              v.

                                   Patricia KEBODEAUX,
                                            Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-00629
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER
       After the trial court clerk filed a notice of late record stating appellant had not made
arrangements to pay for the clerk’s record, appellant filed a response stating payment
arrangements have now been made. We therefore order the clerk’s record is due on May 29,
2020.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court